     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 1 of 17 Page ID #:47



 1

 2                                                                    2/19/2021
 3                                                                         JB




 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             October 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR      8:21-cr-00022-JLS

12             Plaintiff,                    I N D I C T M E N T

13             v.                            [18 U.S.C. § 1349: Conspiracy to
                                             Commit Wire Fraud; 18 U.S.C.
14   TASSILO HEINRICH,                       § 1028A(a)(1): Aggravated Identity
       aka “Tass,”                           Theft; 18 U.S.C. §§ 981(a)(1)(C),
15     aka “BigBoy,”                         982, 1028 and 28 U.S.C. §2461(c):
       aka “BigBoy#1828,”                    Criminal Forfeiture]
16     aka “Pokeball,”

17             Defendant.

18

19        The Grand Jury charges:
20                                     COUNT ONE
21                                [18 U.S.C. § 1349]
22   A.   INTRODUCTORY ALLEGATIONS
23        At times relevant to this Indictment:
24        1.   Defendant TASSILO HEINRICH, also known as “Tass,” “BigBoy,”
25   “BigBoy#1828,” and “Pokeball” (“HEINRICH”), resided in Orange County,
26   within the Central District of California.
27

28
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 2 of 17 Page ID #:48



 1        2.   The Victim Company was an e-commerce platform for online

 2   stores that offered services to online merchants, including payments,

 3   marketing, shipping, and customer engagement tools.

 4        3.   Un-indicted Co-Conspirator 1 (“UCC1”) was a Philippines-

 5   based employee of a third-party contractor who provided customer

 6   support services for the Victim Company.

 7        4.   UCC1 was authorized to access certain portions of the

 8   Victim Company’s internal network solely for the purpose of

 9   performing customer service work for the Victim Company; UCC1 was not

10   authorized to access any portions of the Victim Company’s internal

11   network for any other purpose.

12        5.   Un-indicted Co-Conspirator 2 (“UCC2”) resided in Portugal.

13   B.   OBJECTS OF THE CONSPIRACY

14        Beginning on a date unknown and continuing until on or about
15   January 27, 2021, in Orange County and Los Angeles County, within the
16   Central District of California, and elsewhere, defendant HEINRICH
17   knowingly conspired with others known and unknown to the Grand Jury
18   to commit wire fraud, in violation of Title 18, United States Code,
19   Section 1343.
20   C.   MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
21        ACCOMPLISHED
22        The object of the conspiracy was to be accomplished, in
23   substance, as follows:
24        1.   UCC1 would fraudulently gain access to data relating to
25   merchants who used the services offered by the Victim Company, as
26   well as to customers of those merchants, without authorization.
27        2.   UCC1 would steal the merchant and customer data from the
28   Victim Company’s internal network by either taking screenshots of the

                                            2
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 3 of 17 Page ID #:49



 1   data or uploading the data to Google Drive; the stolen data would

 2   include, without limitation, merchants’ and customers’ names,

 3   customers’ billing and shipping addresses, customers’ email

 4   addresses, items the customers purchased from the merchants, and

 5   customers’ payment methods.

 6        3.      UCC1 would transmit the stolen data to defendant HEINRICH

 7   and UCC2.

 8        4.      In exchange for the stolen data, defendant HEINRICH and

 9   UCC2 would either pay UCC1 or provide UCC1 false positive reviews by

10   impersonating merchants to whom UCC1 had provided customer service,

11   but who had not given UCC1 a review.

12        5.      Defendant HEINRICH and UCC2 would use the stolen data for

13   their personal benefit, including (a) by setting up merchant pages

14   that were similar to the pages of the real merchants whose data had

15   been stolen in order to take business away from those merchants, and

16   (b) by selling the data to other co-conspirators who would use the

17   data to commit fraud against the merchants and their customers.

18   D.   OVERT ACTS

19        In furtherance of the conspiracy and to accomplish its object,
20   on or about the following dates, defendant HEINRICH and others known
21   and unknown to the Grand Jury committed various overt acts in Orange
22   County and Los Angeles County, within the Central District of
23   California, and elsewhere, including, but not limited to, the
24   following:
25        1.      On or about May 14, 2019, via e-mail, defendant HEINRICH
26   told UCC1 to add defendant HEINRICH as a “friend” on an online
27   communications platform.
28

                                            3
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 4 of 17 Page ID #:50



 1        2.   On or about May 15, 2019, via online messages, defendant

 2   HEINRICH told UCC1 that defendant HEINRICH could give UCC1 many false

 3   positive reviews and payment if UCC1 could help defendant HEINRICH

 4   with some things, and asked UCC1 what powers UCC1 had through his

 5   employment; UCC1 replied that there were a lot of things UCC1 could

 6   do for defendant HEINRICH.

 7        3.   On or about May 15, 2019, via online messages, defendant

 8   HEINRICH asked UCC1 if UCC1 could obtain information on merchants who

 9   used the Victim Company’s services and export data related to those

10   merchants, to which UCC1 replied that he could.

11        4.   On or about May 15, 2019, via online messages, defendant

12   HEINRICH told UCC1 that defendant HEINRICH and UCC1 would make a lot

13   of money as long as UCC1 did not get caught.

14        5.   On or about May 17, 2019, via online messages, defendant

15   HEINRICH asked UCC1 to send defendant HEINRICH data relating to a

16   merchant who used the Victim Company’s services, and said that

17   defendant HEINRICH would pay UCC1 $100 via PayPal or cryptocurrency

18   in exchange.

19        6.   On or about May 19, 2019, via online messages, defendant

20   HEINRICH told UCC1 that defendant HEINRICH would communicate with

21   UCC1 on behalf of UCC2 from then on.

22        7.   On or about May 19, 2019, via online messages, defendant

23   HEINRICH asked UCC1 for sales data relating to a merchant who used

24   the Victim Company’s services, and said that defendant HEINRICH would

25   pay UCC1 $400 in exchange; UCC1 agreed.

26        8.   On or about May 20, 2019, via online messages, defendant

27   HEINRICH asked UCC1 how much payment UCC1 wanted for data related to

28   merchants who used the Victim Company’s services; UCC1 responded that

                                            4
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 5 of 17 Page ID #:51



 1   he would accept $150 for one type of file and $180 for a different

 2   type of file.

 3        9.    On or about May 20, 2019, via online messages, defendant

 4   HEINRICH told UCC1 that UCC2 would give UCC1 good false positive

 5   reviews; UCC1 replied that one false positive review a day would be

 6   sufficient.

 7        10.   On or about May 20, 2019, via online messages, defendant

 8   HEINRICH told UCC1 that defendant HEINRICH and UCC2 wanted to do a

 9   lot of business with UCC1.

10        11.   Between on or about May 20, 2019 and on or about September

11   15, 2020, UCC1 accessed without authorization data for merchants who

12   used the Victim Company’s services.

13        12.   On or about May 24, 2019, via online messages, UCC1

14   explained to defendant HEINRICH that exporting data from certain

15   merchants who used the Victim Company’s services was risky because

16   UCC1 had to force the data to be exported, which could be traced;

17   defendant HEINRICH suggested that UCC1 use a friend’s account to

18   export the data instead.

19        13.   On or about May 27, 2019, via online messages, UCC1 asked

20   defendant HEINRICH and UCC2 to give UCC1 three false positive

21   reviews.

22        14.   On or about May 29, 2019, via online messages, defendant

23   HEINRICH told UCC1 to ask UCC2 for additional false positive reviews,

24   and requested data relating to a merchant who used the Victim

25   Company’s services.

26        15.   On or about May 29, 2019, via online messages, defendant

27   HEINRICH asked if UCC1 could send screenshots of data relating to

28   merchants who used the Victim Company’s services or if that was too

                                            5
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 6 of 17 Page ID #:52



 1   risky; UCC1 replied that he could not at that moment because his

 2   management was present, in response to which defendant HEINRICH told

 3   UCC1 not to get caught.

 4           16.   On or about May 30, 2019, via online messages, defendant

 5   HEINRICH told UCC1 that defendant HEINRICH would pay UCC1 on Friday;

 6   UCC1 replied that he would start uploading the requested data onto

 7   Google Drive.

 8           17.   On or about June 3, 2019, via online messages, UCC1 told

 9   defendant HEINRICH and UCC2 that UCC1 was working on defendant

10   HEINRICH’s request for 365 days of data for merchants who used the

11   Victim Company’s services.

12           18.   On or about June 6, 2019, via online messages, UCC1 told

13   defendant HEINRICH and UCC2 that his company’s IT staff checked his

14   work computer, but told them not to worry because UCC1 cleared his

15   browser history every day.

16           19.   On or about June 11, 2019, via online messages, defendant

17   HEINRICH asked UCC1 if UCC1 knew anyone else who could provide to

18   defendant HEINRICH data related to merchants who used the Victim

19   Company’s services in the event that something happened to UCC1.

20           20.   On or about June 11, 2019, via online messages, defendant

21   HEINRICH said that he hoped UCC2 used a different Virtual Private

22   Network (“VPN”) every time UCC2 submitted a false positive review for

23   UCC1.

24           21.   On or about June 11, 2019, via online messages, UCC1 told

25   defendant HEINRICH and UCC2 that UCC1 was being investigated for

26   fraud due to the false positive reviews he received from UCC2, and

27   assured defendant HEINRICH and UCC2 that he denied knowing about or

28   having anything to do with the false positive reviews.

                                            6
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 7 of 17 Page ID #:53



 1        22.   On or about July 17, 2019, via online messages, defendant

 2   HEINRICH told UCC2 to use a VPN when giving UCC1 a false positive

 3   review, and UCC2 replied that he used an Internet Protocol (“IP”)

 4   address from Mexico.

 5        23.   On or about September 4, 2019, via online messages,

 6   defendant HEINRICH asked UCC1 to download all sales data for a

 7   merchant who used the Victim Company’s services; UCC1 agreed to do so

 8   and asked defendant HEINRICH for a false positive review in exchange.

 9        24.   On or about September 7, 2019, via online messages, UCC1

10   sent defendant HEINRICH a Google Drive link to stolen data relating

11   to a merchant who used the Victim Company’s services.

12        25.   On or about September 7, 2019, via online messages,

13   defendant HEINRICH asked UCC1 to send defendant HEINRICH UCC1’s

14   cryptocurrency address so that defendant HEINRICH could pay UCC1 $150

15   in exchange for stolen data relating to a merchant who used the

16   Victim Company’s services.

17        26.   On or about October 17, 2019, via online messages,

18   defendant HEINRICH asked UCC1 for data relating to a merchant who

19   used the Victim Company’s services.

20        27.   On or about October 17, 2019, via online messages, UCC1

21   sent defendant HEINRICH two Google Drive links to stolen data

22   relating to a merchant who used the Victim Company’s services, and

23   told defendant HEINRICH to send payment via cryptocurrency in

24   exchange, to which defendant HEINRICH agreed.

25        28.   On or about October 23, 2019, via online messages, UCC1

26   told defendant HEINRICH that his new location was risky because his

27   managers could see what he was doing on his computer screen.

28

                                            7
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 8 of 17 Page ID #:54



 1        29.   On or about November 14, 2019, via online messages,

 2   defendant HEINRICH asked UCC1 for data relating to a merchant who

 3   used the Victim Company’s services.

 4        30.   On or about November 15, 2019, via online messages, UCC1

 5   sent defendant HEINRICH a Google Drive link to stolen data relating

 6   to a merchant who used the Victim Company’s services.

 7        31.   On or about December 4, 2019, via online messages, UCC1

 8   sent defendant HEINRICH two Google Drive links to stolen data

 9   relating to merchants who used the Victim Company’s services, along

10   with UCC1’s cryptocurrency address so that defendant HEINRICH could

11   send payment in exchange.

12        32.   On or about December 10, 2019, via online messages, UCC1

13   sent defendant HEINRICH a Google Drive link to stolen data relating

14   to a merchant who used the Victim Company’s services, told defendant

15   HEINRICH that defendant HEINRICH owed UCC1 $330 in exchange, and

16   asked defendant HEINRICH to send payment by December 14.

17        33.   On or about February 5, 2020, via online messages,

18   defendant HEINRICH asked UCC1 to send data relating to a merchant who

19   used the Victim Company’s services, and promised to send UCC1 payment

20   via cryptocurrency the following day.

21        34.   On or about February 5, 2020, via online messages, UCC1

22   sent defendant HEINRICH a Google Drive link to stolen data relating

23   to a merchant who used the Victim Company’s services.

24        35.   On or about February 23, 2020, via online messages,

25   defendant HEINRICH and UCC1 discussed ways in which UCC1 could take

26   screenshots of data relating to merchants who used the Victim

27   Company’s services without getting caught, including by lowering the

28   brightness on UCC1’s computer screen or using different software.

                                            8
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 9 of 17 Page ID #:55



 1        36.   On or about March 9, 2020, via online messages, defendant

 2   HEINRICH asked UCC1 to send data for the past 365 days relating to a

 3   merchant who used the Victim Company’s services.

 4        37.   On or about March 10, 2020, via online messages, UCC1 sent

 5   defendant HEINRICH a Google Drive link to stolen data relating to a

 6   merchant who used the Victim Company’s services, and asked defendant

 7   HEINRICH for a false positive review in exchange.

 8        38.   On or about March 28, 2020, defendant HEINRICH paid UCC1

 9   the equivalent of approximately $20.92 in cryptocurrency.

10        39.   On or about April 2, 2020, via online messages, UCC1 sent

11   defendant HEINRICH a Google Drive link to stolen data relating to a

12   merchant who used the Victim Company’s services.

13        40.   On or about April 3, 2020, via online messages, UCC1 sent

14   defendant HEINRICH two Google Drive links to stolen data relating to

15   a merchant who used the Victim Company’s services.

16        41.   On or about April 3, 2020, via online messages, defendant

17   HEINRICH told UCC1 that he sent UCC1 $300 via cryptocurrency in

18   exchange for stolen data relating to a merchant who used the Victim

19   Company’s services.

20        42.   On or about April 6, 2020, defendant HEINRICH paid UCC1 the

21   equivalent of approximately $152.89 in cryptocurrency.

22        43.   On or about April 11, 2020, via online messages, defendant

23   HEINRICH asked UCC1 for data relating to five merchants who used the

24   Victim Company’s services.

25        44.   On or about April 11, 2020, via online messages, UCC1

26   reminded defendant HEINRICH that he had previously requested data for

27   three other merchants, which was still pending, and defendant

28

                                            9
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 10 of 17 Page ID #:56



 1   HEINRICH replied that he would pay UCC1 for whatever data UCC1 could

 2   get.

 3           45.   On or about April 19, 2020, via online messages, defendant

 4   HEINRICH asked UCC1 for data relating to four merchants who used the

 5   Victim Company’s services, and promised to send $500 in exchange.

 6           46.   On or about April 19, 2020, via online messages, UCC1 sent

 7   defendant HEINRICH four Google Drive links to stolen data relating to

 8   four merchants who used the Victim Company’s services.

 9           47.   On or about April 19, 2020, defendant HEINRICH paid UCC1

10   the equivalent of approximately $503.57 in cryptocurrency.

11           48.   On or about April 22, 2020, via online messages, UCC1 told

12   defendant HEINRICH that defendant HEINRICH still owed UCC1 $100 for

13   stolen data relating to a merchant who used the Victim Company’s

14   services that UCC1 had previously provided to defendant HEINRICH.

15           49.   On or about April 22, 2020, via online messages, defendant

16   HEINRICH asked for UCC1’s cryptocurrency address, which UCC1

17   provided, and defendant HEINRICH confirmed that he sent payment.

18           50.   On or about April 22, 2020, defendant HEINRICH paid UCC1

19   the equivalent of approximately $103.44 in cryptocurrency.

20           51.   On or about April 22, 2020, via online messages, UCC1

21   reminded defendant HEINRICH that UCC1 had been accused of fraud due

22   to the false positive reviews he had received from defendant HEINRICH

23   and UCC2, and said that it was a good thing that UCC1 was a good

24   liar.

25           52.   On or about April 25, 2020, UCC2 paid UCC1 the equivalent

26   of approximately $53.73 in cryptocurrency.

27           53.   On or about May 2, 2020, via online messages, UCC1 sent

28   defendant HEINRICH six Google Drive links to stolen data relating to

                                            10
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 11 of 17 Page ID #:57



 1   six merchants who used the Victim Company’s services, and said that

 2   UCC1 was still waiting for data relating to six additional merchants

 3   to finish exporting.

 4        54.   On or about May 2, 2020, via online messages, defendant

 5   HEINRICH told UCC1 that he paid UCC1 $600 in exchange for the data

 6   relating to six merchants who used the Victim Company’s services.

 7        55.   On or about May 8, 2020, via online messages, defendant

 8   HEINRICH asked UCC1 if defendant HEINRICH could remotely access the

 9   Victim Company’s internal network via UCC1’s computer while UCC1 was

10   asleep, to which UCC1 replied that his computer would not permit

11   remote access.

12        56.   On or about June 11, 2020, UCC2 paid UCC1 the equivalent of

13   approximately $21.97 in cryptocurrency.

14        57.   On or about June 13, 2020, UCC2 paid UCC1 the equivalent of

15   approximately $204.71 in cryptocurrency.

16        58.   On or about June 16, 2020, UCC2 paid UCC1 the equivalent of

17   approximately $424.75 in cryptocurrency.

18        59.   On or about June 21, 2020, UCC2 paid UCC1 the equivalent of

19   approximately $244.69 in cryptocurrency.

20        60.   On or about August 26, 2020, via online messages, defendant

21   HEINRICH asked UCC1 to provide sales data for the previous 90 days

22   for three merchants who used the Victim Company’s services.

23        61.   On or about August 26, 2020, via online messages, UCC1 sent

24   defendant HEINRICH screenshots of stolen data related to three

25   merchants who used the Victim Company’s services.

26        62.   On or about August 26, 2020, via online messages, defendant

27   HEINRICH asked UCC1 to provide sales data for a merchant who used the

28   Victim Company’s services.

                                            11
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 12 of 17 Page ID #:58



 1        63.     On or about August 26, 2020, via online messages, UCC1 sent

 2   defendant HEINRICH a screenshot of stolen data relating to a merchant

 3   who used the Victim Company’s services.

 4        64.     On or about August 26, 2020, via online messages, UCC1

 5   asked defendant HEINRICH to provide UCC1 with three false positive

 6   reviews in exchange for the stolen data UCC1 had sent to defendant

 7   HEINRICH; defendant HEINRICH confirmed that he had provided two of

 8   the false positive reviews and that he would provide the third soon.

 9        65.     On or about August 27, 2020, via online messages, UCC1

10   asked defendant HEINRICH to provide UCC1 with two false positive

11   reviews in exchange for the stolen data UCC1 had sent to defendant

12   HEINRICH.

13        66.     On or about August 27, 2020, via online messages, defendant

14   HEINRICH told UCC1 that he provided one false positive review, but

15   that he could not provide the second because he was not able to

16   switch the IP address he was using to the correct location.

17        67.     On or about September 2, 2020, via online messages,

18   defendant HEINRICH asked UCC1 if UCC1 was still able to continue

19   providing information to defendant HEINRICH or if doing so would be

20   too risky.

21        68.     On or about September 2, 2020, via online messages, UCC1

22   told defendant HEINRICH that UCC1 would find a way to continue

23   providing information to defendant HEINRICH, assured defendant

24   HEINRICH that UCC1 was “good in ninja moves,” and sent defendant

25   HEINRICH screenshots of stolen data.

26        69.     On or about September 2, 2020, via online messages,

27   defendant HEINRICH asked UCC1 if UCC1’s employer would look at and

28   record UCC1’s screens; UCC1 replied that it would not.

                                            12
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 13 of 17 Page ID #:59



 1        70.   On or about September 15, 2020, via online messages,

 2   defendant HEINRICH asked UCC1 to provide sales data for the previous

 3   day for a merchant who used the Victim Company’s services.

 4        71.   On or about September 15, 2020, via online messages, UCC1

 5   sent defendant HEINRICH a screenshot of stolen data relating to a

 6   merchant who used the Victim Company’s services.

 7        72.   On or about September 16, 2020, via online messages, UCC1

 8   asked defendant HEINRICH to provide UCC1 with a false positive

 9   review.

10        73.   On or about September 23, 2020, via online messages, UCC1

11   told defendant HEINRICH that two employees of the Victim Company had

12   been involved in a security breach of the Victim Company.

13        74.   On or about September 25, 2020, via online messages,

14   defendant HEINRICH instructed UCC1 to delete UCC1’s online messaging

15   account and sent UCC1 a link on how to permanently delete his

16   messaging account; defendant HEINRICH said he would delete his

17   messaging account as well and would contact UCC1 via Facebook.

18        75.   On or about January 27, 2021, in Los Angeles, California,

19   defendant HEINRICH possessed on a hard drive approximately 3,000

20   files containing stolen data related to merchants who used the Victim

21   Company’s services and their customers; the stolen data included

22   merchants’ and customers’ names, customers’ billing and shipping

23   addresses, customers’ email addresses, items the customers purchased

24   from the merchants, and customers’ payment methods.

25

26

27

28

                                            13
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 14 of 17 Page ID #:60



 1                                      COUNT TWO

 2                            [18 U.S.C. § 1028A(a)(1)]

 3        Beginning on a date unknown and continuing until on or about

 4   January 27, 2021, in Orange County and Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant TASSILO

 6   HEINRICH, also known as “Tass,” “BigBoy,” “BigBoy#1828,” and

 7   “Pokeball” (“HEINRICH”), knowingly transferred, possessed, and used,

 8   without lawful authority, means of identification that defendant

 9   HEINRICH knew belonged to other persons during and in relation to the

10   offense of Conspiracy to Commit Wire Fraud, a felony violation of

11   Title 18, United States Code, Section 1349, as charged in Count One

12   of this Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            14
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 15 of 17 Page ID #:61



 1                            FORFEITURE ALLEGATION ONE

 2              [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of defendant’s conviction of the

 8   offense set forth in Count One of this Indictment.

 9        2.    Defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offenses; and

14              (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.    Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 28, United States Code, Section 2461(c),

19   defendant, if so convicted, shall forfeit substitute property, up to

20   the value of the property described in the preceding paragraph if, as

21   the result of any act or omission of defendant, the property

22   described in the preceding paragraph or any portion thereof (a)

23   cannot be located upon the exercise of due diligence; (b) has been

24   transferred, sold to, or deposited with a third party; (c) has been

25   placed beyond the jurisdiction of the court; (d) has been

26   substantially diminished in value; or (e) has been commingled with

27   other property that cannot be divided without difficulty.

28

                                            15
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 16 of 17 Page ID #:62



 1                            FORFEITURE ALLEGATION TWO

 2                           [18 U.S.C. §§ 982 and 1028]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Sections 982 and 1028 in the event of defendant’s

 7   conviction of the offense set forth in Count Two of this Indictment.

 8        2.    Defendant, if so convicted, shall forfeit to the United

 9   States of America the following:

10              (a) All right, title and interest in any and all property,

11   real or personal, constituting, or derived from, any proceeds

12   obtained, directly or indirectly, as a result of the offense; and

13              (b)   Any personal property used or intended to be used to

14   commit the offense; and

15              (c)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraphs (a) and (b).

18        3.    Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 18, United States Code, Sections 982(b) and

20   1028(g), defendant, if so convicted, shall forfeit substitute

21   property, up to the total value of the property described in the

22   preceding paragraph if, as the result of any act or omission of

23   defendant, the property described in the preceding paragraph, or any

24   portion thereof: (a) cannot be located upon the exercise of due

25   diligence; (b) has been transferred, sold to or deposited with a

26   third party; (c) has been placed beyond the jurisdiction of the

27   //

28   //

                                            16
     Case 8:21-cr-00022-JLS Document 16 Filed 02/19/21 Page 17 of 17 Page ID #:63



 1   court; (d) has been substantially diminished in value; or (e) has

 2   been commingled with other property that cannot be divided without

 3   difficulty.

 4                                            A TRUE BILL
 5

 6                                                     /S/
                                              Foreperson
 7

 8   TRACY L. WILKISON
     Acting United States Attorney
 9

10

11   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
12   Chief, National Security Division

13   CAMERON L. SCHROEDER
     Assistant United States Attorney
14   Chief, Cyber & Intellectual
       Property Crimes Section
15
     VICTORIA A. DEGTYAREVA
16   Assistant United States Attorney
     Chief, Cyber & Intellectual
17     Property Crimes Section

18

19

20

21

22

23

24

25

26

27

28

                                            17
